Order entered January 30, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-12-01066-CV

                                CHAD BROZOVICH, Appellant

                                                 V.

                       VERITEX COMMUNITY BANK N.A., Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-01105

                                             ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By letter dated August

24, 2013, we notified the court reporter that the reporter’s record was overdue. We directed the

court reporter to file the record within thirty days. To date, the reporter’s record has not been

filed. Also by letter dated August 24, 2013, we notified the district clerk that the clerk’s record

was overdue. We directed the district clerk to file the clerk’s record within thirty days. To date,

the clerk’s record has not been filed.


       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive
verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).


       We ORDER Stephanie Moses, official court reporter for the 193rd Judicial District

Court, to file, withing FIFTEEN DAYS of the date of this order, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verification that

appellant has not been found indigent and has not paid for the record. We notifiy appellant that if

we receive verification he is not indigent and has not paid for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)


       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Stephanie Moses
       Official Court Reporter, 193rd Judicial District Court



                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE